Citation Nr: 1024629	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant's income is excessive for the purpose of 
entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from November 1963 to 
November 1966.  He died in September 2006.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 decision of the Detroit, Michigan, Regional 
Office (RO) of the Department of Veterans Affairs (VA) that, in 
relevant part, denied entitlement to death pension benefits due 
to excessive income.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Death pension benefits are generally available for surviving 
spouses, as a result of the Veteran's nonservice-connected death.  
38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2009).  
An appellant is entitled to these benefits if the Veteran served 
on active duty for 90 consecutive days or more, part of which was 
during a period of war; or, if the Veteran served during a period 
of war and was discharged from service due to a service-connected 
disability or had a disability determined to be service-
connected, which would have justified a discharge for disability; 
and, if the appellant meets specific income and net worth 
requirements.  38 U.S.C.A. § 1541 (West 2002).  In computing the 
necessary active service, broken periods of service may be 
aggregated to total 90 days during one or more periods of war.  
38 C.F.R. § 3.16 (2009).

A surviving spouse who meets these requirements will be paid the 
maximum rate of death pension, reduced by the amount of countable 
income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.23 (2009).  
In determining income for this purpose, payments of any kind from 
any source, including salary, retirement or annuity payments, or 
similar income, which has been waived, are counted as income 
during the 12-month annualization period in which received unless 
specifically excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. 
§ 3.271 (2009).  Exclusions from income include the expenses of 
the Veteran's last illness and burial and for the Veteran's just 
debts, debts not incurred to secure real or personal property, if 
paid by the appellant.  38 C.F.R. § 3.272(h) (2009).  Such 
expenses may be deducted only for the 12-month annualization 
period in which they were paid.  38 C.F.R. § 3.272(h) (2009).  
Exclusions from income do not include Social Security 
Administration (SSA) disability benefits.  38 C.F.R. § 3.272 
(2009).  Such income is therefore included as countable income.  
Medical expenses in excess of five percent of the maximum income 
rate allowable, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization period, 
to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii) 
(2009).  Lump-sum proceeds of any life insurance policy on a 
veteran may also be excluded from income.  38 C.F.R. § 3.272(x) 
(2009).  

In the decision denying the appellant's claim, the RO noted that 
the appellant had received, or expected to receive, a life 
insurance payment of $10,000 and included this amount in her 
income.  As noted above, as well as by the appellant's 
representative in her Informal Hearing Presentation, such 
proceeds are to be excluded from income for the purposes of 
determining entitlement to death pension benefits.  However, it 
is not clear from the current record whether those benefits had 
been paid and if they were paid, what time frame they were 
received by the appellant.  

Additionally, although the appellant has reported payment of 
funeral and burial expenses on September 4, 2006, the same date 
as the date of the Veteran's death, documentation as to the 
payment, rather than billing, of those expenses, to include the 
timing, is not of record.  This information is necessary to 
determine entitlement the benefit sought.  

Additionally, the record is not complete with regard to the 
appellant's expenses with regard to entitlement to death pension 
benefits in the years subsequent to the Veteran's death.  
Consequently, the Board finds that additional development is 
necessary.  

Accordingly, the case is REMANDED for the following action:
1.  The appellant should be asked to provide 
additional documentation regarding the 
payment of the $10,000 in insurance proceeds, 
including the date the payment was received, 
as well as documentation related to the 
timing of the payment of the Veteran's 
funeral and burial expenses.  She should also 
provide information related to her excludable 
expenses for the years 2007, 2008, 2009 and 
2010 to determine eligibility in those years.  

2.  After ensuring that the requested action 
is completed to the extent possible, re-
adjudicate the claim on appeal.  If the 
benefit sought is not granted, furnish the 
appellant and her representative a 
supplemental statement of the case (SSOC), 
before the claims file is returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

